Porter, J.,
delivered the opinion of the 1 court. The defendants have lately become ^ insolvent, and have made a cession of their goods | syndics have been appointed, and the ° J 1 1 COHCUTSO is HOW pending.
They are sued on the ground that the plaintiffs were not put on the bilan, arid are not bound by the proceedings.
The judge a quo decided that, as the suit of the defendants against their creditors was still pending, this cause should be cumulated with the proceedings in that case.
We think be decided correctly : the opinion of this court, to the same effect, was *625pronounced a few days since in the case of Taylor vs. Hollander. Ante, 535.
M1-Caleb for the plaintiffs, Eustis for the defendants.
It is therefore ordered, adjudged arid decreed, that the judgment of the district court be affirmed, with costs.